COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00320-CV


IN THE ESTATE OF GLENN C.
EASLEY, DECEASED




                                     ------------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY
                  TRIAL COURT NO. 2013-PR00702-1

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On January 26, 2015, and February 25, 2015, we notified appellant that his

brief had not been filed as required by Texas Rule of Appellate Procedure

38.6(a). See Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for

want of prosecution unless appellant or any party desiring to continue this appeal




      1
       See Tex. R. App. P. 47.4.
filed with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: March 19, 2015




                                    2